DETAILED ACTION
Applicant's submission filed on January 19, 2022 in response to Office Action dated November 2, 2021 has been entered. Claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments, see Remarks, filed January 19, 2022, with respect to claims 1-20 rejections under 35 USC 112 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 USC 112 has been withdrawn.

REASONS FOR ALLOWANCE
The reasons for allowance were communicated in Office Action dated November 2, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/Primary Examiner, Art Unit 2653